DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 recite the limitations “the first docking walls and the second docking walls”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, there is no previous recitation of a plurality of first docking walls or second docking walls.
Claims 2-4, 12-15 and 22-23 recite the limitations “the first docking wall and the second docking wall”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Scarmuller et al. (US 2016/0052563 A1) in view of Roeder (DE 4132889 A1).

Concerning claim 1, Scharmuller et al. (hereinafter Scharmuller) teaches a docking assembly with a first docking device and a second docking device (figs. 1-7 & 12-15: coupling part 1 and counter-coupling part 4, respectively; ¶0029), wherein the first docking device has an approximately U-shaped pilot centring device with a conically tapering insertion trough or at least one first and one second centring device (fig. 1: wherein, the coupling part 1 has an approximately U-shaped pre-centering device having an insertion trough which tapers in a conical manner; ¶¶0038-0039), and having a second docking device with a pilot centring body having an insertion tray extending in the horizontal direction and tapering approximately in a conical manner (fig. 8: counter-coupling part 4). 
Not explicitly taught is the first and the second centring device each comprise coupling elements or coupling counter-elements, nor that the second docking device is equipped with at least one first and one second centring device, wherein the first and the second centring devices each comprise two coupling elements and/or coupling counter-elements for centring the second docking device in the first docking device.
Roeder teaches a docking apparatus comprising a coupling frame (corresponding to the claimed first docking device) having at least a first and a second centring device (centring receptacles 64: figure 2: an upper and a lower counter-coupling element 47 are provided on the first docking device) and a second coupling frame (corresponding to the claimed second docking device) is equipped with at least a first and a second centring device (centring pin 65 can be arranged relative to the centring receptacle 64 in question) (column 8, lines 29 to 49, figure 2)). 
Accordingly, Roeder discloses assigning centring devices to the two docking devices, said centring devices serving to center the second docking device in the first docking device. Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, knowing the teachings of Roeder, to equip the Scharmuller invention with positioning devices in order to ensure the docking devices are properly secured; said person would also provide as many coupling elements and/or counter coupling elements as required by the design circumstances in order to ensure secure centring.

Concerning claim 2, Scharmuller further teaches the docking assembly of claim 1, wherein a first docking wall is formed in an insertion direction at the rear on the insertion trough in a plane extending transverse to the insertion direction on the first docking device (fig. 1 & fig. 2: wherein the wall formed at the end of the recess formed by centring receiver 34 in coupling part 1 corresponds to the first docking wall), in which wall a docking recess is formed for receiving a coupling plate fixed in the insertion direction and a second docking wall extending in a plane transverse to the insertion direction is formed on the second docking device on the front of the insertion body in the insertion direction (figs. 1-4: wherein the wall formed by fixing device 5 corresponds to a second docking wall which is configured to receive a coupling part in the insertion direction), wherein a docking recess is formed in the second docking wall for receiving an axial securely fixed coupling plate (fig. 1 & fig. 2: fixing device 5, fixing element 51 and contact element 52).

Concerning claim 3, Scharmuller further teaches the docking assembly of claim 1, wherein a drive shaft coupling device is provided in the first docking walls of each of the first and second docking devices for connecting a drive shaft on the implement to a drive shaft on the vehicle (¶¶0055-0057: PTO shaft or drive shaft), wherein the drive shaft coupling devices are designed to be aligned axially in the retracted state and the locked state of the docking devices to establish a forced connection and are each secured axially so that a forced connection is established on mechanical coupling of the coupling devices (figs. 3 & 4: connections 61 & power take-off (PTO) 64).

Concerning claim 4, Scharmuller further teaches the docking assembly of claim 1, wherein PTO shaft coupling devices are arranged in each of the second docking walls for connecting a PTO shaft on the implement to a PTO shaft on the vehicle (figs. 12-16: PTO shaft 75; ¶¶0069-0071), wherein the PTO shaft coupling devices in the coupled state are aligned with one another and are axially secured on the second docking wall in such a manner that a forced connection is established on connection of the docking devices to one another (figs. 12-16: : PTO shaft 75 & ¶0070).

Concerning claim 5, Scharmuller further teaches the docking assembly of claim 1, wherein the first docking device is designed as a docking receptacle comprising an approximately U-shaped pilot centring device with an insertion trough tapering approximately conically in an insertion direction for pre-centring a docking insert designed to mate with the docking receptacle, at least one first and one second centring device (fig. 1: wherein, the coupling part 1 has an approximately U-shaped pre-centering device having an insertion trough which tapers in a conical manner; ¶¶0038-0039), and a drawing-in device with two hydraulically actuated capture hooks (figs. 1-2: catching apparatus 31; ¶0048).
Roeder further teaches the first and the second centring devices each comprising two coupling elements or coupling counter-elements which are designed for centring a docking insert with respect to the docking receptacle along four centring axes in an insertion direction (centring receptacles 64: figure 2: an upper and a lower counter-coupling element 47 are provided on the first docking device; centring pin 65 can be arranged relative to the centring receptacle 64 in question) (column 8, lines 29 to 49, figure 2)).

Concerning claim 6, Scharmuller further teaches the docking assembly of claim 5, wherein the first centring device has two coupling counter-elements which are designed as socket-style first centring recesses (figs. 1-2: contact elements 52).

Concerning claim 7, Roeder further teaches the docking assembly of claim 5, wherein the second centring device has coupling elements which are designed as centring pins, wherein the centring pins preferably have a conical centring portion and a cylindrical centring portion in the insertion direction (fig. 2: centring pin 65 can be arranged relative to the centring receptacle 64 in question).

Concerning claim 8, Roeder further teaches the docking assembly of claim 1, wherein a fixing device is provided in a fixing region of the first centring recesses, wherein the fixing device is designed for axially fixing first centring pins of a docking insert in the correspondingly designed first centring recesses of the docking receptacle and wherein the fixing device has, for the purposes of fixing (fig. 2: centring pin 65 can be arranged relative to the centring receptacle 64 in question). Scharmuller further teaches a method of hydraulically actuated wedge forks which can be displaced vertically in such a manner that fixing faces of the wedge forks engage in corresponding fixing grooves in the centring pins (¶¶0048-0050).

Concerning claim 9, Scharmuller further teaches the docking assembly of claim 5, wherein the coupling elements and/or the coupling counter-elements of the first and the second centring devices comprise at least two axial stop devices, which limit a relative movement between docking receptacle and docking insert, with the stops preferably being formed on the first and/or second centring pin and/or on the first and/or second centring recesses as circular stop faces and extending in a plane perpendicular to the insertion direction, and wherein the axial stop faces have recesses arranged radially circumferentially and spaced equally apart from one another (¶0032: implied because “The fixing device 5 is formed in this case to come into engagement with a portion of the counter-coupling part 4 which is especially at least partly diametrically opposed, and to connect the counter-coupling part 4 by means of interlocking connection in a positionally secure manner, i.e. especially in the rigid manner, to the coupling part 1. The fixing occurs in this case by means of a counter-coupling part 4 arranged in the fixing position, wherein the fixing position can also be recognised as the fastening position of the counter-coupling part 4”. Furthermore, the use of hydraulically actuatable arms is a means of securing.  ).

Concerning claim 10, Scharmuller further teaches the docking assembly of claim 5, wherein a second docking wall extending in a plane transverse to the insertion direction is formed on the insertion trough at the front in the insertion direction (figs. 1-4: wherein the wall formed by fixing device 5 corresponds to a second docking wall which is configured to receive a coupling part in the insertion direction).

Concerning claim 11, Scharmuller further teaches the docking assembly of claim 5, wherein a first docking wall extending in a plane transverse to the insertion direction is formed on the insertion trough at the rear in the insertion direction, which wall is arranged vertically beneath the insertion trough (fig. 1 & fig. 2: wherein the wall formed at the end of the recess in coupling part 1 corresponds to the first docking wall).

Concerning claim 12, Scharmuller further teaches the docking assembly of claim 5, wherein a docking recess for receiving a coupling plate which can be fixed in position is formed in the second docking wall (fig. 1 & fig. 2: recess formed by centring receiver 34 in coupling part 1).

Concerning claim 13, Scharmuller further teaches the docking assembly of claim 5, wherein the insertion trough comprises two inner side walls extending vertically and joined to the insertion trough and the second docking wall, with capture hooks being mounted for rotation between the side walls (fig. 1 & fig. 2: recess formed by centring receiver 34 in coupling part 1 has two inner side walls extending vertically and jointed to catching apparatus 31 which comprises catching arms 33).

Concerning claim 14, Scharmuller further teaches the docking assembly of claim 5, wherein a drive shaft coupling device for connecting a drive shaft on the vehicle to a drive shaft on the implement is provided in the first docking wall (¶¶0055-0057).

Concerning claim 15, Scharmuller further teaches the docking assembly of claim 5, wherein a PTO shaft coupling device for connecting a PTO shaft on the vehicle to a PTO shaft on the implement is provided in the second docking wall (figs. 12-16: PTO shaft 75; ¶¶0069-0071).

Concerning claim 16, Scharmuller further teaches the docking assembly of claim 1, wherein the second docking device is designed as a docking insert comprising 
a pilot centring body having an insertion surface tapering approximately conically in an insertion direction and extending in the horizontal direction (figs. 8-11: counter-coupling part 4 having insert body 41), 
at least one first and one second centring device, with the first and the second centring devices each comprising two coupling elements and/or coupling counter-elements which are designed for centring the docking insert with respect to a docking receptacle along four centring axes extending in an insertion direction (¶¶0041-0045), and 
two capture pins extending transversely to the insertion direction in the horizontal (figs. 8-11: catching receivers 44).

Concerning claim 17, Scharmuller further teaches the docking assembly of claim 16, wherein the first centring device has two coupling elements which are designed as first centring pins, wherein the centring pins preferably have a cylindrical centring portion and a tapering centring portion in the insertion direction (figs. 8-11: counter-contact elements 42).

Concerning claim 18, Scharmuller further teaches the docking assembly of claim 16, wherein the second centring device has two coupling counter-elements which are designed as socket-style second centring receptacles (figs. 8-11: counter-connections 43).

Concerning claim 19, Scharmuller further teaches the docking assembly of claim 16, wherein the coupling elements and/or the coupling counter-elements of the first and the second centring devices have at least two axial stop devices which limit any relative movement between the docking insert and docking receptacle in the axial direction or in the insertion direction (¶0032: implied because “The fixing device 5 is formed in this case to come into engagement with a portion of the counter-coupling part 4 which is especially at least partly diametrically opposed, and to connect the counter-coupling part 4 by means of interlocking connection in a positionally secure manner, i.e. especially in the rigid manner, to the coupling part 1. The fixing occurs in this case by means of a counter-coupling part 4 arranged in the fixing position, wherein the fixing position can also be recognised as the fastening position of the counter-coupling part 4”. Furthermore, the use of hydraulically actuatable arms is a means of securing.  ).

Concerning claim 20, Scharmuller further teaches the docking assembly of claim 16, wherein a second docking wall extending in a plane transverse to the insertion direction is formed on the insertion trough at the front in the insertion direction (figs. 1-4: wherein the wall formed by fixing device 5 corresponds to a second docking wall which is configured to receive a coupling part in the insertion direction).

Concerning claim 21, Scharmuller further teaches the docking assembly of claim 16, wherein a first docking wall extending in a plane transverse to the insertion direction is formed on the insertion trough at the rear in the insertion direction, which wall is arranged vertically beneath the insertion trough (fig. 1 & fig. 2: wherein the wall formed at the end of the recess in coupling part 1 corresponds to the first docking wall).

Concerning claim 22, Scharmuller further teaches the docking assembly of claim 16, wherein a docking recess for receiving a coupling plate which can be fixed in position is formed in the second docking wall (fig. 1 & fig. 2: recess formed by centring receiver 34 in coupling part 1).

Concerning claim 23, Scharmuller further teaches the docking assembly of claim 16, wherein the insertion body comprises two side walls extending vertically and joined to the second docking wall and the first docking wall (figs. 8-11: walls of insertion body 41), with capture pins extending transversely to the insertion direction being arranged on the side walls (figs. 8-11: catching receivers 44).

Concerning claim 24, Scharmuller further teaches a vehicle with a first docking device according to claim 1 or a second docking device according to claim 1 (figs. 12-16: vehicle 7).

Concerning claim 25, Scharmuller further teaches an implement, trailer or auxiliary axle with a second docking assembly in accordance with claim 1 or a first docking device in accordance with claim 1 (¶0076).

Concerning claim 26, Scharmuller teaches a method for coupling a vehicle comprising a first or second docking device to an auxiliary axle, a trailer or an implement comprising a second or first mating docking device comprising the following steps 
arranging the insertion body of the docking insert in the area of the receiving space in the docking receptacle so that the docking insert is pre-centred with respect to the docking receptacle (¶¶0041-0045: arranging insertion body 41 of counter-coupling part 4), 
actuating the capture hooks by means of the capture hook cylinders (¶¶0045-0047),
lowering the capture hooks vertically downwards (¶¶0045-0047), 
drawing the docking insert into the docking receptacle by means of the capture hooks (¶¶0045-0047: retracting the docking insert into the docking receptacle), and 
reaching an end position (fig. 14). Not explicitly taught is centring the docking insert with respect to the docking receptacle along four centring axes by means of the first and second centring devices of the docking insert and of the docking receptacle.
Roeder teaches a docking apparatus comprising a coupling frame (corresponding to the claimed first docking device) having at least a first and a second centring device (centring receptacles 64: figure 2: an upper and a lower counter-coupling element 47 are provided on the first docking device) and a second coupling frame (corresponding to the claimed second docking device) is equipped with at least a first and a second centring device (centring pin 65 can be arranged relative to the centring receptacle 64 in question) (column 8, lines 29 to 49, figure 2)). 
Accordingly, Roeder discloses assigning centring devices to the two docking devices, said centring devices serving to center the second docking device in the first docking device. As Roeder already teaches the principle of centring along two centring axes, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, knowing the teachings of Roeder, to centring the docking insert with respect to the docking receptacle along four centring axes by means of the first and second centring devices of the docking insert and of the docking receptacle in order to ensure secure centring.

Concerning claim 27, Scharmuller further teaches the method of claim 26, wherein the movement of the docking insert into the docking receptacle in the insertion direction is limited by at least one axial stop device (¶0032: implied because “The fixing device 5 is formed in this case to come into engagement with a portion of the counter-coupling part 4 which is especially at least partly diametrically opposed, and to connect the counter-coupling part 4 by means of interlocking connection in a positionally secure manner, i.e. especially in the rigid manner, to the coupling part 1. The fixing occurs in this case by means of a counter-coupling part 4 arranged in the fixing position, wherein the fixing position can also be recognised as the fastening position of the counter-coupling part 4”. Furthermore, the use of hydraulically actuatable arms is a means of securing. ).

Concerning claim 28, Scharmuller further teaches the method of claim 26, wherein the end position of the docking insert in the docking receptacle is fixed by means of an axial securing device ((¶0032: implied because “The fixing device 5 is formed in this case to come into engagement with a portion of the counter-coupling part 4 which is especially at least partly diametrically opposed, and to connect the counter-coupling part 4 by means of interlocking connection in a positionally secure manner, i.e. especially in the rigid manner, to the coupling part 1. The fixing occurs in this case by means of a counter-coupling part 4 arranged in the fixing position, wherein the fixing position can also be recognised as the fastening position of the counter-coupling part 4”. Furthermore, the use of hydraulically actuatable arms is a means of securing. ).).

Concerning claim 29, Scharmuller further teaches the method of claim 26, wherein the position of the securing device is locked by means of a locking device (fig. 14 & ¶0032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425